 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    JOSEPH DANG,                               Case No.: 18cv1869-LAB (BGS)
12                                  Plaintiff,
                                                 ORDER DENYING MOTION FOR
13    v.                                         HEARING ON REQUEST FOR
                                                 SANCTIONS
14    DAVID PONTIER, et al.,
15                             Defendants.
16
17         David Pontier, a Defendant in this interpleader action, filed an ex parte
18   motion asking the Court to sanction Plaintiff Joseph Dang under Fed. R. Civ. P. 11
19   for having improperly filed this action in order to thwart a state bar proceeding, and
20   requested a hearing. This action was dismissed last June.
21         A party’s motion for Rule 11 sanctions must be served on the opposing party
22   before filing, and must not be filed or presented to the court if the challenged filing
23   (here, the complaint) is withdrawn or corrected within 21 days after service. Fed.
24   R. Civ. P. 11(c)(2). Pontier does not show that he served Dang with his motion
25   before filing it, and Dang has already voluntarily dismissed the complaint. Pontier
26   also asks for attorney’s fees, but because he is appearing pro se, he would not be
27   entitled to them in this case even if sanctions were awarded. See Blanchard v.
28   Morton Sch. Dist., 509 F.3d 934, 938 (9th Cir. 2007).

                                                 1
                                                                           18cv1869-LAB (BGS)
 1         The Court recognizes that it has authority to sanction Dang or any other
 2   attorney or party appearing before it, even without a motion for sanctions.
 3   Accepting Pontier’s representations as true, Dang may have done something
 4   wrong by filing this action, or by failing to deposit the res with the Court. But the
 5   motion does not show he committed fraud on this Court or committed an offense
 6   that warrants sanction by this Court.
 7         Nothing in this order prevents Pontier from making his argument to the state
 8   bar, or from making a complaint to the state bar, or from filing an appropriate civil
 9   action.
10
11         IT IS SO ORDERED.
12   Dated: March 13, 2020
13
14                                           Hon. Larry Alan Burns
                                             Chief United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               2
                                                                         18cv1869-LAB (BGS)
